                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT BLUEFIELD


UNITED STATES OF AMERICA

v.                               CRIMINAL ACTION NO. 1:17-00195-004

GEORGETTA KENNEY


                     MEMORANDUM OPINION AND ORDER

       Pending before the court is defendant’s Motion for Judicial

Recommendation Regarding 9-12 Months of RRC Placement.      ECF No.

465.    Defendant requests that the court make a recommendation to

the BOP that she receive a placement of nine to twelve months in

a Residential Re-entry Center (“RRC”).      The government has not

filed a memorandum opposing defendant’s Motion.      For the

following reasons, the court GRANTS defendant’s motion and

issues a non-binding and advisory recommendation to the Bureau

of Prisons (“BOP”) that defendant be placed in a Residential Re-

entry Center for the final twelve (12) months of her sentence.

     I. Factual and Procedural Background

       Defendant was charged in a 40-count indictment along with

her husband and other members of her family.      She was tried and

convicted by jury on August 23, 2018, on seven counts, listed as

follows: Arson Conspiracy, in violation of 18 U.S.C. § 844(m);

Money Laundering Conspiracy, in violation of 18 U.S.C. §

1956(h); Mail Fraud, in violation of 18 U.S.C. §§ 1341 and 1342;
Aiding and Abetting an Unlawful Monetary Transaction, in

violation of 18 U.S.C. §§ 1957 and 1952; Mail Fraud, in

violation of 18 U.S.C. § 1341; Money Laundering to Promote

Scheme, in violation of 18 U.S.C. § 1956(a)(1)(A)(i); and

Unlawful Monetary Transaction, in violation of 18 U.S.C. § 1957.

     On December 20, 2018, this court sentenced defendant to 36

months of incarceration to run concurrently on all counts, a

sentence below the Sentencing Guidelines calculation.     See ECF

No. 377.   Defendant is currently serving her sentence at FPC

Alderson in Alderson, West Virginia, and is slated to be

released from prison on August 27, 2021.

     On October 17, 2019, defendant, pro se, filed a Motion for

Judicial Recommendation Regarding 9-12 Months of RRC Placement.

ECF No. 465.   Defendant requests that the court make a

recommendation to the BOP that she receive a placement of nine

to twelve months in RRC.   She explains that RRC placement would

help her successfully transition back into society and better

enable her to secure gainful employment upon her release.

Defendant notes that she has been enrolled in numerous classes

offered at the prison, including those which relate to job

skills and family and parenting dynamics.   She also states that

she has been working within the prison, and that she has

maintained a clear conduct record while incarcerated and has no

incident reports.

                                 2
      Defendant also submitted a letter to the court, filed on

January 10, 2020, that informs the court that she is scheduled

for her six-month team meeting with her case manager in February

2020.     ECF No. 468.   She submits that a potential RRC placement

will likely be discussed at that meeting.

    II.   Discussion

      A solid majority of federal district courts throughout the

country, including courts in this circuit, have concluded that a

sentencing court may make imprisonment placement recommendations

on a defendant's post-sentencing motion.     See United States v.

Smith, 2019 WL 4016211, at *3 (W.D. Va. Aug. 26, 2019); United

States v. Patterson, 2019 WL 127962, at *2 (E.D. Va. Jan. 8,

2019).     Courts have drawn this conclusion from the Second Chance

Act, which provides that, in designating the place of an

inmate’s imprisonment, the BOP shall consider “any statement by

the [sentencing] court . . . recommending a type of penal or

correctional facility as appropriate.”     18 U.S.C. §

3621(b)(4)(B).

      Based upon this court’s understanding of the nature of

defendant’s criminal conduct, 1 her positive track record during


1 Similarly to the reasons why this court granted a variance and
imposed a sentence below the Sentencing Guidelines – that
defendant’s role in the offenses was minor and she was largely
roped into the criminal enterprise by her husband and family,
and that defendant has good community ties and a history of
charitable service – the court also here notes that the nature
                                    3
her current term of incarceration, 2 and the benefits of RRC

placement, 3 the court recommends that defendant receive a twelve-

month RRC placement.   Furthermore, in addition to RRC placement

being beneficial to the defendant, it will also serve the

interests of the victims in this case, as a large amount of

restitution is owed by defendant and her co-defendants.    RRC

placement helps ease defendant’s reintegration into the

community and increases the likelihood that defendant will

successfully retain gainful employment that will help her make

financial restitution to the victims of her offenses.

Therefore, the court GRANTS defendant’s Motion for Judicial

Recommendation Regarding 9-12 Months of RRC Placement, and

issues a non-binding and advisory recommendation to the BOP that

defendant be approved for a twelve-month RRC placement.

     Importantly, any such recommendation a sentencing court

makes regarding placement is not binding upon the BOP.    18



of defendant’s criminal conduct and her personal characteristics
support the court’s recommendation for RRC placement.

2 See supra (explaining good behavior and efforts to improve
herself through enrolling in many classes available at the
facility).

3 See, e.g., Federal Bureau of Prisons, Completing the
transition,
https://www.bop.gov/about/facilities/residential_reentry_managem
ent_centers.jsp (last visited Jan. 10, 2020) (“Residential
Reentry Centers provide programs that help inmates rebuild their
ties to the community and reduces the likelihood that they will
recidivate.”).
                                 4
U.S.C. § 3621(b); see also Patterson, 2019 WL 127962, at *2

(holding that a district court may issue a non-binding, strictly

advisory recommendation regarding placement without running

afoul of the limitations on modifying sentences set out in 18

U.S.C. § 3582 and Fed. R. Crim. P. 35).          In making the

recommendation in this case that defendant receive a twelve-

month RRC placement, this court wishes to reaffirm that the BOP

is in a superior position to evaluate the extent, if any, to

which defendant should serve all or part of the end of her

sentence in an RRC.   The BOP has far more information than this

court does about how defendant has done and is doing, and how

she will likely do in the future.

     The Clerk is directed to send a copy of this Order to

counsel of record, any unrepresented parties, and the Probation

Office of this court.

    It is SO ORDERED this 16th day of January, 2020.

                          ENTER:


                         David A. Faber
                         Senior United States District Judge




                                   5
